Title: To Thomas Jefferson from Augustus Elias Brevoort Woodward, 9 January 1809
From: Woodward, Augustus Elias Brevoort
To: Jefferson, Thomas


                  
                     Jan. 9. 1809.
                  
                  Mr. Woodward will have the pleasure of introducing to the President the revd. Gabriel Richard of Michigan. Mr. Richard sustains the place of rector of the Catholic Church in that country, and is a man of most respectable character, and unsullied virtue and purity of demeanor. In the Territory of Michigan there is no minister of the gospel other than catholic, nor a single church or religious society of any other description. 
               